Exhibit 10.23

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”) is made, effective as of March     , 2008 (the
“Grant Date”), between Evercore Partners Inc. (the “Company”) and
                     (the “Participant”).

WHEREAS, the Company desires to grant the Participant restricted stock units (as
provided in Section 1 below), ultimately payable in shares of Common Stock of
the Company (the “Award”), pursuant to the Company’s 2006 Stock Incentive Plan,
as amended (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement (capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan);

WHEREAS, the Board has determined that it would be to the advantage and best
interest of the Company to grant the shares of Common Stock provided for herein
to the Participant as an incentive for increased efforts during his term of
office with the Company or its Subsidiaries or Affiliates, and has advised the
Company thereof and instructed the undersigned officers to grant said Award;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1. Grant of RSUs. For valuable consideration, receipt of which is hereby
acknowledged, the Company hereby grants              restricted stock units
(“RSUs”) to the Participant, on the terms and conditions hereinafter set forth.
Each RSU represents the unfunded, unsecured right of the Participant to receive
one share of the Company’s Common Stock (each, a “Share”). The Participant will
become vested in the RSUs, and take delivery of the Shares, as set forth in this
Agreement.

2. Vesting and Timing of Transfer.

(a) Unless otherwise provided herein, and subject to the continued employment of
the Participant by the Company or any of its Affiliates (collectively, the
“Employer”) through the relevant Vesting Event (as hereinafter defined), the
Participant shall become vested in the RSUs granted on the Grant Date as follows
(the occurrence of each such even described herein, a “Vesting Event”):

(i) Twenty-five percent (25%) of the total number of RSUs granted hereunder
shall become vested on each anniversary of the Grant Date; and

(ii) Notwithstanding any of the foregoing, any unvested RSUs shall become one
hundred percent (100%) vested upon the earliest occurrence of (A) a Change in
Control, (B) the Participant’s death or termination of the Participant’s
employment with Employer due to the Participant’s Disability and (C) upon the
later of the Participant becoming 65 years old and the completion of at least
five years of service with the Company or its predecessors.

 

1



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision set forth in this Agreement, subject to
the provisions of Section 2(a)(ii)(B) above, upon any termination of the
Participant’s employment with the Employer, all then unvested RSUs shall
immediately be forfeited by the Participant, without payment of any
consideration therefor.

(c) Upon the occurrence of a Vesting Event, one Share shall be issuable for each
RSU that vests on the date of such Vesting Event, subject to the terms and
provisions of the Plan and this Agreement. Thereafter, upon satisfaction of any
required tax withholding obligations the Company shall deliver to the
Participant Shares underlying any, vested RSUs as soon as practicable (but in no
event later than 2 1/2 months after the date of the Vesting Event). No
fractional shares shall be issued under this Agreement. When applying this
schedule, any fractional RSU shall be rounded up to the next whole RSU, but in
the aggregate may not exceed the total number of RSUs granted on the Grant Date.

(d) In the event of the death of the Participant, the delivery of Shares under
Section 2(c) shall be made in accordance with the beneficiary designation form
on file with the Company; provided, however, that, in the absence of any such
beneficiary designation form, the delivery of Shares under Section 2(c), shall
be made to the person or persons to whom the Participant’s rights under the
Agreement shall pass by will or by the applicable laws of descent and
distribution.

(e) Subject to the requirements of Section 11, upon each transfer of Shares in
accordance with Section 2(c) of this Agreement, the Company shall have satisfied
its obligation with respect to the number of RSUs equal to the number of Shares
delivered to the Participant pursuant thereto, and the Participant shall have no
further rights to claim any additional Shares in respect thereof.

3. Reserved.

4. Adjustments Upon Certain Events. The Committee shall, in its sole discretion,
make equitable substitutions or adjustments to any Shares or RSUs subject to
this Agreement pursuant to Section 9(a) of the Plan.

5. Reserved.

6. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Employer. Further, the Employer
may at any time dismiss the Participant, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

7. No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts that the Board has the power to amend or terminate the
Plan, to the extent permitted thereunder, at any time and that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or

 

2



--------------------------------------------------------------------------------

different terms). The Participant further acknowledges and accepts that (a) such
Participant’s participation in the Plan is not to be considered part of any
normal or expected compensation, (b) the value of the RSUs or the Shares shall
not be used for purposes or determining any benefits or compensation payable to
the Participant or the Participant’s beneficiaries or estate under any benefit
arrangement of the Company, and (c) the termination of the Participant’s
employment with the Employer under any circumstances whatsoever will give the
Participant no claim or right of action against the Employer in respect of any
loss of rights under this Agreement or the Plan that may arise as a result of
such termination of employment.

8. No Rights of a Stockholder. The Participant shall not have any rights or
privileges as a stockholder of the Company, which for the avoidance of doubt
includes no rights to dividends or to vote, until the Shares in question have
been registered in the Company’s register of stockholders as being held by the
Participant.

9. Legend on Certificates. Any Shares issued or transferred to the Participant
pursuant to Section 2 of this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares or make an
appropriate entry on the record books of the appropriate registered book-entry
custodian, if the Shares are not certificated, to make appropriate reference to
such restrictions.

10. Transferability. RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 10 shall be void and unenforceable against the Company or any
Affiliate.

11. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 4(d) of the Plan. The payment of any applicable withholding taxes
through the sale or withholding of Shares otherwise issuable under this
Agreement shall not exceed the statutory minimum withholding liability.

12. Restrictive Covenants. The Participant represents and agrees that the
Participant has executed a Confidentiality, Non-Solicitation and Proprietary
Information Agreement with the Partnership (the “Restrictive Covenants
Agreement”) pursuant to which, during the Participant’s employment with the
Employer and upon the Participant’s termination of employment with the Employer
for any reason, the Participant shall be bound by certain restrictive convenants
set forth therein (the “Restrictive Convenants”). Upon the issuance or delivery
of Shares underlying vested RSUs, the Participant shall, if requested, certify
in a manner acceptable

 

3



--------------------------------------------------------------------------------

to the Company that the Participant is in compliance with the terms and
conditions of the Restrictive Covenants. In the event the Participant has
violated any Restrictive Covenant, the Participant shall immediately forfeit any
remaining RSUs, in addition to any additional remedies available to the Company
as set forth in the Restrictive Covenant Agreement or otherwise.

13. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAW.

14. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

15. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[SIGNATURES ON NEXT PAGE.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

EVERCORE PARTNERS INC. By:  

 

[EVERCORE PARTNERS INC. SIGNATURE PAGE TO RESTRICTED STOCK UNIT AWARD AGREEMENT]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PARTICIPANT By:  

 

  Employee Name

[PARTICIPANT SIGNATURE PAGE TO RESTRICTED STOCK UNIT AWARD AGREEMENT]

 

6